Citation Nr: 0533579	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with healed compression fractures at D12, 
L1 and L2, prior to December 2, 2004.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with healed compression fractures at D12, 
L1 and L2, from December 2, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied a rating in excess of 10 percent for 
service-connected lumbar strain with compression fractures of 
D12, L1 and L2.  In January 2005, the RO increased the rating 
to 20 percent, effective December 2, 2004.  The veteran 
testified at a Board hearing in Washington, D.C., in 
September 2005.

During the September 2005 hearing, the veteran testified that 
his cervical spine was "intertwined" with his service-
connected lumbar disability and asked that consideration be 
given to his cervical disability.  In this regard, the Board 
notes that the RO denied reopening a claim for "neck pain" 
in May 2000 and advised the veteran of this decision.  The 
veteran did not appeal the decision and it is final.  See 
38 C.F.R. §§ 20.200; 20.1103; 38 U.S.C.A. § 7105.


FINDINGS OF FACT

1.  For the period prior to December 2, 2004, the veteran's 
lumbosacral strain with healed compression fractures at D12, 
L1 and L2 is manifested by no more than slight limitation of 
motion with functional loss; it is not manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not less than 60 degrees, or combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis or abnormal kyphyosis; or by ankylosis or 
incapacitating episodes as defined by the regulations.

2.  From December 2, 2004, the veteran's lumbosacral strain 
with healed compression fractures at D12, L1 and L2 is not 
manifested by more than moderate limitation of motion with 
functional loss; or forward flexion of the thoracolumbar 
spine 30 degrees or less; or by ankylosis or incapacitating 
episodes as defined by the regulations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected lumbosacral strain with healed compression 
fractures at D12, L1 and L2 have not been met for the period 
prior to December 2, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (pre September 26, 2003) and 
Diagnostic Codes 5237, 5243 (effective September 26, 2003).

2.  The criteria for a rating in excess of 20 percent for 
service-connected lumbosacral strain with healed compression 
fractures at D12, L1 and L2 have not been met for the period 
from December 2, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (pre September 26, 2003) and 
Diagnostic Codes 5237, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in March 
2002, which was prior to the August 2002 rating decision on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the March 2002 letter as well as the 
January 2003 statement of the case and January 2004 and May 
2004 supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the March 2002 
letter implicitly notified the appellant that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence he may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including obtaining 
identified medical records and affording the appellant VA 
examinations.  The veteran was also provided with the 
opportunity to attend a Board hearing which he attended in 
September 2005.  The appellant has not indicated nor is there 
any indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The RO granted the veteran's initial claim for service for 
chronic lumbosacral strain with healed compression fractures 
at D12, L1, and L2, in February 1979, and assigned a 10 
percent disability rating, effective January 31, 1979.  

The present appeal arises from the veteran's November 2001 
claim for an increased rating.

The veteran was examined by VA in May 2002 at which time he 
complained of persistent low back pain that radiated to his 
right leg.  He also reported numbness of his right fourth and 
fifth toes.  On examination straight leg raising was negative 
bilaterally.  The tendon reflexes in the right leg were 1/2 at 
the knee and ankle level on the right and 2/4 at the ankle 
level on the left.  There was diminished sensation of the 
distal leg and foot on the right, most pronounced in the 
right fourth and fifth toes.  The veteran was able to extend 
the back to 40 degrees and flex to 90 degrees.  Lateral 
rotation in either direction was 40 degrees.  The veteran had 
a normal gait and could walk on his heels and toes.  X-rays 
dated in March 2000 were noted to be within normal limits.  
The veteran was diagnosed as having lumbosacral strain, 
minimal symptoms, no progression.

VA outpatient records include a September 2002 record 
reflecting the veteran's complaint of back pain of a few 
months duration.  Findings did not reveal tenderness of 
spine.  Straight leg rasing was negative and there was no 
sensory loss.  Right lumbar paraspinal muscle tenderness was 
elicited.  The veteran was assessed as having chronic low 
back pain with exacerbation.  He was prescribed Etodolac.

Private chiropractic records dated in October 2003 show that 
the veteran was seen for back pain, neck pain, and right and 
left shoulder pain.  

During a VA examination in November 2003, the veteran again 
complained of persistent low back pain with radiation to his 
right leg.  He denied bowel or bladder problems.  He reported 
seeing a chiropractor three or our times, but hever had full 
manipulation.  He received Naprosyn and Gagapentin from the 
VA, but said they did not provide a lot of help.  He said he 
had not missed any work from his job at the postal service 
and just endured the pain.  A lumbar series performed in 
March 2003 reportedly showed straightening of the lumbar 
curvature and normal disc spaces and curvature.  The final 
diagnosis was reversal of the lumbar curvature.  The veteran 
did not use a brace or cane.  

On examination in November 2003, the veteran walked slowly.  
He had some mild tenderness on palpation of the paralumbar 
musculature.  He had some straightening of the lordosis.  He 
refused to flex, extend or rotate his back stating that it 
was "too much pain".  He was able to stand on his toes and 
heels and walk, but with some difficulty.  He had a positive 
straight leg on the right at 45 degrees and the left was 
negative.  He had no loss of sensation to pinprick to the 
thighs, legs or feet.  Reflexes in the knees were absent.  
There was 1+ in the ankles.  Extensor hallucis longus 
strength was good and equal.  Rectal sphincter had good tone.  
Magnetic Imaging Resonance (MRI) was performed of the lumbar 
spine revealing mild degenerative changes with facet joint 
disease at the L4/5 and L5/S1 levels.  There were normal 
disks at all levels and no foraminal or canal stenosis at any 
level.  Spine x-rays revealed no change from the March 2003 
x-rays.  The examiner assessed the veteran as having 
degenerative disease lumbar spine and chronic pain.  

In November 2003, the veteran underwent a private neurology 
office consultation for cervical and lumbar pain.  He 
reported having chronic cervical and lumbar pain for years, 
but said that the pain had increased over the last 6 to 12 
months.  He reported that the lumbar pain now radiated across 
the buttocks to the right leg down the back of the leg into 
the foot.  He also complained of bilateral numbness in his 
feet for the last several years which had been attributed to 
his diabetes.  He reported being unable to tolerate sitting 
or standing for more than 10-15 minutes without having to 
change position because of the pain.  On examination deep 
tendon reflexes were symmetric and the veteran had a stable 
gait.  Flexion and extension of the lumbar spine was with 
pain.  There was positive sitting leg raise on the right.  
The impression rendered included lumbar syndrome with 
radiculitis.  A lumbar MRI was recommended.

Results of a MRI performed in November 2003 revealed 
congenitally short lumbar pedicles that predisposed the 
veteran to spinal canal stenosis; however, the caliber of the 
thecal sac and spinal canal were quite capacious on the 
current exam.

The veteran presented for neurological follow-ups in December 
2003 and February 2004.  The impressions rendered included 
lumbar syndrome with radicular symptoms in December 2003 with 
a notation that the underlying MRI was unremarkable, and 
lumbar syndrome in February 2004.

A December 2004 VA examination was conducted at which time 
the veteran complained of daily pain with no radiation.  He 
was currently taking from VA Etodolac and Naprosyn.  He did 
not use a brace and occasionally used a cane.  He denied 
having any injections or surgery.  He was able to drive and 
take care of his daily activities, but had some difficulty 
getting around.  He had worked for the post office as a 
mechanic since 1991 and had some difficulty with his work, 
but was able to find help.  He reported two incapacitating 
days the previous year because of back pain.  There was no 
incoordination or excess fatigability.  There was no 
radiation and no discs found.  The veteran had no additional 
limitations with flare-ups or repetitive movement.  He was 
continent of bowel and bladder.  He relayed the November 2003 
MRI findings as showing facet changes at L4/5 and 5/S1.  
There was no canal stenosis and the discs were normal.  The 
veteran walked slowly on examination.  He had no tenderness 
on palpation of the lumbar spine.  He was able to flex the 
lumbar spine to 50 degrees with pain.  He had 40 degrees of 
extension with pain.  He had 30 degrees of right and left 
lateral flexion and 30 degrees of right hand left lateral 
rotation with pain.  He had 2+ reflexes in the left knee, 1+ 
reflexes in the left ankle, and no reflexes in the knee or 
ankle.  The extensor hallucis longus muscle strength was 
somewhat weak but bilaterally equal.  He had positive 
straight leg signs at 30 degrees bilaterally.  He had a 
decrease in sensation in the right lateral calf, otherwise 
the sensation was normal in the thighs, legs and feet and 
sacral area.  Rectal sphincter tone was normal.  The veteran 
was given an impression of degenerative arthritis of the 
lumbar spine and chronic pain syndrome secondary to disease 
of the lumbar spine.

In September 2005, the RO received a statement from W.S. who 
said that her relationship with the veteran was very 
stressful due to his numerous physical problems, including 
back pain.  

Also in September 2005 the RO received leave statements from 
the veteran for leave years 2004 and 2005 showing the days he 
took annual and sick leave.  

The veteran testified in September 2005 that he had constant 
pain that radiated up to his head and down his right leg.  He 
assessed the pain on a scale of 1 to 10 (10 being the worst) 
as a 10 most of the time.  He said sometimes he could walk 
pretty well, but most of the time he had a problem walking.  
He said that he took four different pan pills a day, but 
couldn't remember the names of them.  He added that he went 
to VA two to three times a week due to spine pain and was 
mostly checked over and given medication.  He also said that 
he had had shots for back pain.  He recalled that the last 
shot he had received was around August of last year and he no 
longer allowed VA to put a needle in his back because the 
shots wore off in 8 or 9 hours.  He said he used a TENS unit 
and slept with a bed board.  He reported that he last saw a 
chiropractor three to four years earlier.  He also reported 
problems sleeping due to his back pain.  He said he lost a 
lot of his annual and sick leave going to doctors primarily 
for his back.  

III.  Analysis

A.  Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in its 
May 2004 supplemental statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion and a 
40 percent rating for severe limitation of motion.   

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Code 5237.  Intervertebral 
disc syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 20 percent -- forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

2) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

3) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

4) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
requiring treatment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).

B.  Rating in Excess of 10 Percent Prior to December 2, 2004

Evaluation of the veteran's back disability for the period 
prior to (and subsequent to) December 2, 2004, warrants 
consideration under both the new and old version of the 
rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (pre September 26, 2003) and Diagnostic 
Codes 5237, 5243 (effective September 26, 2003);VAOPGCPREC 3-
2000.

Turning to the old criteria first, the veteran's current 10 
percent rating was assigned under the old Diagnostic Code 
5295 for lumbosacral strain for characteristic pain on 
motion.  Under this code, the evidence does not warrant the 
next higher rating, to 20 percent, because there has been no 
showing of muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  The May 2002 VA examiner made no mention of these 
symptoms and, in fact, diagnosed the veteran as having 
chronic lumbosacral strain with minimal symptoms, no 
progression.  Although right lumbar paraspinal muscle 
tenderness was noted during a September 2002 VA examination, 
and the November 2003 VA examiner noted mild tenderness on 
palpation of the paralumbar musculature, there is no 
indication of muscle spasm.  The predominant symptom as 
reported by the veteran and shown in his medical records is 
back pain.  In this regard, a September 2002 outpatient 
record reflects chronic low back pain, and records from a 
private chiropractic in October 2003 reflect lumbar pain.  
Thus, the criteria for a 10 percent rating for characteristic 
pain on motion are most consistent with the evidence.  
Accordingly, a higher than 10 percent rating under Code 5295 
is not shown by the evidence for the period prior to December 
2, 2004.  

The Board further finds that the medical evidence does not 
support a higher than 10 percent rating if the veteran were 
to be evaluated under the old Diagnostic Code 5292 for 
limitation of motion of the lumbosacral spine.  Range of 
motion studies were performed during a May 2002 VA 
examination revealing extension to 40 degrees, flexion to 90 
degrees, and rotation to 40 degrees, right and left.  These 
findings reflect normal to slight limitation of motion and 
are the only range of motion findings on record from the 
period prior to December 2, 2004.  In this regard, the 
November 2003 VA examination report shows that the veteran 
refused to perform range of motion studies alleging that it 
was "too much pain".  Consequently, there are no ranges of 
motion studies from this examination that can be used to 
evaluate the veteran's back disability under Code 5292.  
Therefore, in view of the actual limitation of motion 
findings on record, the evidence warrants no more than a 10 
percent rating under Code 5292, even after considering a 
higher evaluation for the veteran's documented lumbar pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Duluca, supra.  

Although the veteran has reported that he experiences low 
back pain with radiation down the right leg, and has 
demonstrated positive straight leg raising, there are no 
complaints or medical findings reflective of moderate 
neurological impairment with recurring attacks.  As 
previously stated, the veteran's primarily complaint and 
symptom has repeatedly been shown to be back pain that is 
constant in nature.  The medical evidence does not reflect 
recurrent attacks of intervertebral disc syndrome.  
Consequently, evaluating the veteran's back disability under 
the old criteria for intervertebral disk syndrome would not 
warrant a higher than 10 percent rating for the period prior 
to December 2, 2004.  See 38 C.F.R. § 4,71a, Diagnostic Code 
5293 (2002).

Turning to the new criteria, a higher than 10 percent rating, 
to 20 percent, is not warranted under the revised Code 5237 
because the veteran has not demonstrated forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  As noted above, the 
veteran demonstrated flexion to 90 degrees in May 2002.  In 
addition, he was found to have a normal gait in May 2002 and 
no findings of muscle spasm.  Moreover, this rating is 
warranted for symptoms with or without pain.  

The only other schedular criteria for consideration of higher 
than 10 percent ratings under either the new or old criteria 
would be for ankylosis of the spine (Code 5286 (pre 
September 26, 2003); Code 5237 (effective September 26, 
2003)).  However, in the absence of evidence of ankylosis, 
consideration of these codes is not warranted. 

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for lumbosacral strain with healed 
compression fractures at D12, L1 and L2, prior to December 2, 
2004, have not been met.  Where, as here, the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not for application.  38 U.S.C.A. 
§ 5107(b)(West 2002).

C.  Rating Higher than 20 percent From December 2, 2004

The veteran was assigned a higher rating, to 20 percent, in 
January 2005 based on findings from the December 2, 2004, VA 
examination.  Most notably, the range of motion findings 
showed a decrease in the veteran's lumbar flexion from 90 
degrees in May 2002 to 50 degrees in December 2004, with 
pain.  Additional range of motion findings during this 
examination revealed extension to 40 degrees with pain, right 
and left lateral flexion to 30 degrees, and right and left 
lateral rotation to 30 degrees, with pain.  These findings 
reflect normal to moderate limitation of motion.  
Accordingly, such findings do not approximate severe 
limitation of motion under the old Code 5292 even after 
considering a higher rating for functional loss due to pain.  
38 C.F.R. §§ 4.40, 4.45; Deluca, supra.

Consideration of a higher rating, to 40 percent, under the 
old Code 5295 is also not warranted in light of the absence 
of medical findings of severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or abnormal mobility on forced motion.  

Similarly, with respect to intervertebral disc syndrome, the 
medical evidence does not show that the veteran's symptoms 
are severe, characterized by recurring attacks with 
intermittent relief, to warrant a 40 percent evaluation under 
former Diagnostic Code 5293.  In fact, the December 2004 VA 
examiner noted that there was no radiation and no discs were 
found.    

Turning to the revised criteria, a higher than 20 percent 
rating is likewise not warranted Code 5237 because the 
veteran has not demonstrated forward flexion of the 
thoracolumbar spine to 30 degrees or less.  As noted above, 
the veteran demonstrated flexion to 50 degrees in December 
2004.  Also, since this rating is warranted for symptoms with 
or without pain, the veteran's lumbar pain is already 
contemplated in the 20 percent rating. 

A higher rating is further not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2005), for intervertebral disc 
syndrome.  The veteran does not contend, nor does the medical 
evidence show, that he had incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  The veteran reported to the 
December 2004 examiner that he had only two incapacitating 
days that year because of back pain, and there are no records 
showing that a physician has prescribed bedrest to the 
veteran due to incapacitating episodes of intervertebral disc 
syndrome.  

The only other schedular criteria for consideration of higher 
ratings under either the new or old criteria would be for 
ankylosis of the spine (Code 5286 (pre September 26, 2003); 
Code 5237 (effective September 26, 2003)).  However, in the 
absence of evidence of ankylosis, consideration of these 
codes is not warranted. 

In conclusion, the Board finds that the preponderance of the 
evidence is against higher than 20 percent evaluations for 
the veteran's low back disability for the period from 
December 2, 2004.  As such, the benefit of the doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002).  

Additionally, the Board points out that 38 C.F.R. 
§ 3.321(b)(1) provides no basis for assignment of a higher 
rating for the veteran's back disability during any period of 
this appeal as this disability is not shown to be so 
exceptional or unusual as to warrant any higher evaluation on 
an extra-schedular basis.  There simply is no evidence that 
this impairment results in marked interference with 
employment, or frequent periods of hospitalization, or that 
otherwise renders impractical the application of the regular 
schedular standards.  As previously noted, in regard to 
employment, the record shows that the veteran had been 
employed as a mechanic for the United States Postal Service 
since 1991.  Although he testified in September 2005 that he 
had to take a lot of sick and annual leave for doctors 
appointments, this fact does not rise to the level of an 
exceptional or usual disability under 38 C.F.R. § 3.321.  
This is especially so when considering the November 2003 VA 
examiner's remark that the veteran had not missed any work 
due to back pain.  Accordingly, the Board is not required to 
refer the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for a rating in excess of 10 percent for 
lumbosacral strain with healed compression fractures at D12, 
L1 and L2 for the period prior to December 2, 2004, is 
denied.

The claim for a rating in excess of 20 percent for 
lumbosacral strain with healed compression fractures at D12, 
L1 and L2 for the period from December 2, 2004, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


